--------------------------------------------------------------------------------


 

Exhibit 10.58


AMENDMENT NO. 13
TO THE
ENSCO SAVINGS PLAN
(AS REVISED AND RESTATED EFFECTIVE JANUARY 1, 1997)




       THIS AMENDMENT NO. 13, executed this 4th day of November, 2008, and
effective as of the dates specified herein, by ENSCO International Incorporated,
having its principal office in Dallas, Texas (hereinafter referred to as the
"Company").

WITNESSETH:

       WHEREAS, the Company revised and restated the ENSCO Savings Plan (the
"Plan"), effective January 1, 1997, except for certain provisions for which
another effective date was subsequently provided elsewhere in the terms of the
Plan, to (i) incorporate the prior amendments to the Plan, (ii) incorporate such
other provisions as were necessary due to the merger of the Penrod Thrift Plan
and the Dual 401(k) Plan into the Plan, (iii) clarify the definition of "annual
compensation" used for nondiscrimination testing under Sections 401(k) and
401(m) of the Code, and (iv) bring the Plan into compliance with the Internal
Revenue Code of 1986, as amended (the "Code"), as modified by the Small Business
Job Protection Act of 1996, the General Agreement on Tariffs and Trade under the
Uruguay Round Agreements Act, the Uniformed Services Employment and Reemployment
Rights Act of 1994, the Taxpayer Relief Act of 1997, the Internal Revenue
Service Restructuring and Reform Act of 1998, and the Community Renewal Tax
Relief Act of 2000, as well as all applicable rules, regulations and
administrative pronouncements enacted, promulgated or issued since the date the
Plan was last restated;

       WHEREAS, the Company adopted Amendment No. 1 to the revised and restated
Plan, effective January 1, 2002, to reflect the proposed Treasury regulations
(the "Proposed Regulations") issued under Section 401(a)(9) of Code;

       WHEREAS, the Company adopted Amendment No. 2 to the revised and restated
Plan, effective as of January 1, 2002, except as specifically otherwise in
Amendment No. 2, to (i) reflect certain provisions of the Economic Growth and
Tax Relief Reconciliation Act of 2001 ("EGTRRA") which generally became
applicable to the Plan effective as of January 1, 2002, and (ii) constitute good
faith compliance with the requirements of EGTRRA;

       WHEREAS, the Pension and Welfare Benefits Administration of the
Department of Labor issued final regulations establishing new standards for
processing benefit claims of participants and beneficiaries under Section 15.6
of the Plan which have been clarified by further guidance from the Pension and
Welfare Benefits Administration (collectively the "Final Claims Procedure
Regulations");

       WHEREAS, the Proposed Regulations for which the revised and restated Plan
was amended by Amendment No. 1 were replaced by final Treasury regulations that
were issued April 17, 2002 under section 401(a)(9) of the Code relating to
required minimum distributions under Section 15.4 of the Plan (the "Final
Required Minimum Distribution Regulations");






--------------------------------------------------------------------------------



 



       WHEREAS, the Company acquired Chiles Offshore Inc. ("Chiles"), effective
August 7, 2002, pursuant to a merger agreement among the Company, Chore
Acquisition, Inc. ("Chore"), a wholly-owned subsidiary of the Company, and
Chiles, whereby Chiles was merged with and into Chore, with Chore being the
surviving company and continuing to exist as a wholly-owned subsidiary of the
Company and the successor sponsor to Chiles of the Chiles Offshore Inc. 401(k)
Retirement Savings Plan (the "Chiles 401(k) Plan");

       WHEREAS, the employees of Chiles that continued as employees of a
subsidiary of the Company on and after August 7, 2002 continued to be eligible
to participate in the Chiles 401(k) Plan through September 30, 2002 and then
became eligible to participate in the Plan effective October 1, 2002;

       WHEREAS, the Chiles 401(k) Plan was merged into the Plan effective
October 1, 2002 and the assets of the Chiles 401(k) Plan were transferred on
October 1, 2002 from the trust established pursuant to the Chiles 401(k) Plan to
the trust established pursuant to the Plan;

       WHEREAS, the Company adopted Amendment No. 3 to the revised and restated
Plan, effective as of October 1, 2002, unless specifically provided otherwise in
Amendment No. 3, to, among other things, (i) revise Section 15.6 of the Plan to
provide that the administrator of the Plan shall process benefit claims of
participants and beneficiaries pursuant to the claims procedure specified in the
summary plan description for the Plan which shall comply with the Final Claims
Procedure Regulations, as may be amended from time to time, (ii) reflect the
Final Required Minimum Distribution Regulations by amending Section 15.4 of the
Plan consistent with the Model Amendment provided by the Internal Revenue
Service in Rev. Proc. 2002-29, (iii) permit participation in the Plan on October
1, 2002 (the "Date of Participation") by all employees of Chiles who are both
eligible to participate in the Chiles 401(k) Plan as of September 30, 2002 and
are employed by the Company or a subsidiary of the Company on October 1, 2002,
(iv) provide all employees of Chiles who begin to participate in the Plan as of
the Date of Participation with credit for all actual service with Chiles for
purposes of the eligibility and vesting provisions of the Plan, (v) provide that
any participant in the Chiles 401(k) Plan who has credit under the Chiles 401(k)
Plan for at least three years of vesting service as of the Date of Participation
shall continue to vest under the Plan in his account balance in the Plan
pursuant to the vesting schedule contained in the Chiles 401(k) Plan, (vi)
provide that any participant in the Chiles 401(k) Plan who has credit under the
Chiles 401(k) Plan for two years of vesting service as of the Date of
Participation shall remain 40% vested in his account balance in the Plan but,
subsequent to the Date of Participation, shall continue to vest in his account
balance in the Plan pursuant to the vesting schedule of the Plan, (vii) provide
that any participant in the Chiles 401(k) Plan who has credit under the Chiles
401(k) Plan for one year of vesting service as of the Date of Participation
shall remain 20% vested in his account balance in the Plan but, subsequent to
the Date of Participation, shall continue to vest in his account balance in the
Plan pursuant to the vesting schedule of the Plan, (viii) provide that any
participant in the Chiles 401(k) Plan as of the Date of Participation shall
become fully vested in his account balance in the Plan as of the date he has
both attained age 55 and received credit under the Plan for at least five years
of vesting service, and (ix) provide that any participant in the Chiles 401(k)
Plan as of the Date of Participation shall be eligible for an in-service
withdrawal from the Plan under Section 15.5(c) of the Plan once every six months
after he has attained 59-1/2;


2



--------------------------------------------------------------------------------







       WHEREAS, the Company adopted Amendment No. 4 to the revised and restated
Plan to retroactively amend the definition of Profit Sharing Entry Date in
Section 1.16 of the Plan to conform the terms of Section 1.16 of the Plan to the
actual operation of the Plan as authorized by Section 2.07(3) of Appendix B to
Rev. Proc. 2002-47;

       WHEREAS, the Company adopted Amendment No. 5 to the revised and restated
Plan to (i) reduce the service requirement to become eligible to participate in
the 401(k) feature of the Plan, (ii) revise the requirements for an election to
participate in the 401(k) feature of the Plan and for subsequent amendments to a
salary reduction agreement, and (iii) increase the maximum deferral percentage
that may be elected under a salary reduction agreement;

       WHEREAS, EGTRRA amended Section 401(a)(31)(B) of the Code to require that
mandatory distributions of more than $1,000 from the Plan be paid in a direct
rollover to an individual retirement plan as defined in Sections 408(a) and (b)
of the Code if the distributee does not make an affirmative election to have the
amount paid in a direct rollover to an eligible retirement plan or to receive
the distribution directly and I.R.S. Notice 2005-5 provides that this provision
becomes effective to the Plan for distributions on or after March 28, 2005;

       WHEREAS, the Company adopted Amendment No. 6 to the revised and restated
Plan (i) effective as of September 1, 2005, to increase the normal retirement
age under the Plan from age 60 to age 65, and (ii) effective as of March 28,
2005, to comply with the provisions of Section 401(a)(31)(B) of the Code, as
amended by EGTRRA and the guidance issued in I.R.S. Notice 2005-5 relating to
the application of the new rules in connection with automatic rollovers of
certain mandatory distributions;

       WHEREAS, the Katrina Emergency Tax Relief Act of 2005 ("KETRA") amended
the Code to immediately authorize tax-favored withdrawals and special provisions
for loans from qualified retirement plans to provide relief relating to
Hurricane Katrina;

       WHEREAS, the Company adopted Amendment No. 7 to the revised and restated
Plan, effective as of October 3, 2005, to provide temporary relief to certain
participants and related individuals affected by Hurricane Katrina in the form
of (i) hardship withdrawals from the Plan, and (ii) modified loan provisions for
certain loans from the Plan;

       WHEREAS, the Gulf Opportunity Zone Act of 2005 amended the Code to expand
the hurricane-related relief provided under KETRA to victims of Hurricane Rita
and Hurricane Wilma;

       WHEREAS, the Company adopted Amendment No. 8 to the revised and restated
Plan to provide temporary relief to certain participants and related individuals
affected by Hurricane Rita and/or Hurricane Wilma in the form of (i) hardship
withdrawals from the Plan, and (ii) modified loan provisions for certain loans
from the Plan;

       WHEREAS, the Company adopted Amendment No. 9 to the revised and restated
Plan, effective January 1, 2007, to reduce the service requirement to become
eligible to participate in the profit sharing feature of the Plan with respect
to employees who are employed or reemployed after December 31, 2006;


3



--------------------------------------------------------------------------------







       WHEREAS, the Department of Treasury issued final regulations under
Sections 401(k) and 401(m) of the Code which generally became applicable to the
Plan effective as of January 1, 2006 (collectively the "Final 401(k)/401(m)
Regulations");

       WHEREAS, the Company adopted Amendment No. 10 to the revised and restated
Plan (i) effective as of January 1 2006, to reflect the Final 401(k)/401(m)
Regulations and to constitute good faith compliance with the Final 401(k)/(m)
Regulations and (ii) effective as of January 1, 2007, to exclude Carl F. Thorne
from further participation in the profit sharing feature of the Plan;

       WHEREAS, the Company adopted Amendment No. 11 to the revised and restated
Plan, effective January 1, 2008, to (i) clarify that certain highly compensated
employees are not permitted to amend their salary reduction contribution
elections for a year during the year, and (ii) amend the vesting schedule in
Section 14.2 of the Plan;

       WHEREAS, the Pension Protection Act of 2006 requires participant-directed
individual account plans to provide quarterly benefit statements to the plans'
participants providing certain specific information;

       WHEREAS, the Department of Labor issued final regulations relating to
qualified default investment alternatives in participant-directed individual
account plans which may become applicable to a plan effective on or after
December 24, 2007 (the "Qualified Default Investment Alternatives Regulations");

       WHEREAS, the Company adopted Amendment No. 12 to the revised and restated
Plan, to (i) amend, effective as of January 1, 2008, the investment funds
specified in Section 1.24 of the Plan available for participant direction of
investment, (ii) amend, effective June 1, 2008, Section 1.24 and Section 22.8 of
the Plan to provide a limitation on the portion of a participant's individual
account that may be invested in Fund 5, (iii) amend, effective June 1, 2008,
Section 3.1 of the Plan to provide for automatic enrollments, (iv) amend,
effective as of January 1, 2007, Section 10.2 and Section 22.8 of the Plan to
comply with the quarterly benefit statement requirements of the Pension
Protection Act of 2006, (v) amend, effective June 1, 2008, Section 15.11 of the
Plan to provide for eligible rollover distributions by non-spousal beneficiaries
as permitted by the Pension Protection Act of 2006, and (vi) amend, effective
June 1, 2008, Section 22.8 and Section 22.10 of the Plan to change the default
investment fund and to specify related procedures in compliance with the
Qualified Default Investment Alternatives Regulations governing the investment
of the individual account of new participants with an employment or
re-employment commencement date after May 31, 2008 who fail to affirmatively
direct the investment of their individual accounts; and


4



--------------------------------------------------------------------------------







       WHEREAS, the Company now desires to adopt this Amendment No. 13 to the
revised and restated Plan, to (i) amend, effective as of February 1, 2009, the
investment funds specified in Section 1.24 of the Plan available for participant
direction of investment, (ii) amend, effective January 1, 2009, except as
otherwise specifically provided therein to the contrary, Article II and Section
3.1(b)(iv) of the Plan to provide for the exclusion from initial or continued
eligibility to participate in the Plan of all employees of the Company and
Affiliated Companies who become or may subsequently become eligible to
participate in the Ensco Multinational Savings Plan on or after January 1, 2009,
or would otherwise become or subsequently become eligible to participate in the
Ensco Multinational Savings Plan on or after January 1, 2009 but for the fact
that any such employee is not working outside the country of the employee's
permanent residence, (iii) amend, effective January 1, 2008, Section 3.2 of the
Plan to provide that an employer shall make additional matching contributions as
of the last day of any plan year, commencing with the plan year ending December
31, 2008, to the extent the Plan administrator determines that a participant did
not receive the same amount of matching contributions to which the participant
was entitled for that plan year based on his salary reduction contributions and
his annual compensation for that plan year, and (iv) amend, effective January 1,
2008, Section 7.4 of the Plan to provide for the exclusion of all participants
and employees of the Company and Affiliated Companies who become or may
subsequently become eligible to participate in the Ensco Multinational Savings
Plan on or after January 1, 2009, or would otherwise become or subsequently
become eligible to participate in the Ensco Multinational Savings Plan on or
after January 1, 2009 but for the fact that any such employee is not working
outside the country of the employee's permanent residence, from initial or
continued eligibility to share in the allocation of any profit sharing
contribution (as well as the forfeitures, if any, that may become allocable
under Section 7.4 along with such profit sharing contributions) that may be made
to the Plan under Section 3.3 for any plan year beginning on or after January 1,
2008;

       NOW, THEREFORE, in consideration of the premises and the covenants herein
contained, the Company hereby adopts the following Amendment No. 13 to the Plan:

       1.       Section 1.24 of the Plan is hereby amended, effective as of
February 1, 2009, to read as follows:

       Sec. 1.24  Investment Fund or Funds means one or more funds designated by
the Administrator pursuant to Section 22.8 from time to time and maintained for
the purpose of providing a vehicle for the investment of assets of the Trust
Fund, in accordance with the directions of each Participant, Former Participant
or Beneficiary with respect to his Individual Account, until such Investment
Fund or Funds shall be eliminated by action of the Administrator. As of February
1, 2009, the Investment Funds shall be:
 

    Fund 1: T. Rowe Price Balanced Fund;   Fund 2: T. Rowe Price Spectrum Growth
Fund;   Fund 3: T. Rowe Price Spectrum Income Fund;   Fund 4: T. Rowe Price
Stable Value Fund (formerly known as the T. Rowe Price Blended Stable Value Fund
prior to May 1, 2000);   Fund 5: Company Stock Fund;   Fund 6: T. Rowe Price
Equity Income Fund;   Fund 7: Vanguard Institutional Index Fund;   Fund 8: T.
Rowe Price Blue Chip Growth Fund;   Fund 9: T. Rowe Price Mid-Cap Growth Fund;  
Fund 10: Columbia Small Cap Value I Z Fund;   Fund 11: Vanguard Total Bond
Market Index Signal Fund;   Fund 12: American Funds EuroPacific Growth R5 Fund;
  Fund 13: T. Rowe Price Retirement Income Fund;


5



--------------------------------------------------------------------------------







  Fund 14: T. Rowe Price Retirement 2005 Fund;   Fund 15: T. Rowe Price
Retirement 2010 Fund;   Fund 16: T. Rowe Price Retirement 2015 Fund;   Fund 17:
T. Rowe Price Retirement 2020 Fund;   Fund 18: T. Rowe Price Retirement 2025
Fund;   Fund 19: T. Rowe Price Retirement 2030 Fund;   Fund 20: T. Rowe Price
Retirement 2035 Fund;   Fund 21: T. Rowe Price Retirement 2040 Fund;   Fund 22:
T. Rowe Price Retirement 2045 Fund;   Fund 23: T. Rowe Price Retirement 2050
Fund;   Fund 24: T. Rowe Price Retirement 2055 Fund; and   Fund 25: Perimeter
Small Cap Growth Investor Fund.


The Administrator may direct the Trustee to invest one or more of such funds
with a specified insurance company or mutual fund, or appoint an investment
advisor as provided in Section 22.5 to manage the same and may also direct the
Trustee to establish new Investment Funds or delete existing Investment Funds
from time to time. Effective June 1, 2008, a Participant may direct that the
assets of his Individual Account may be invested in Fund 5 only in accordance
with the specific limitations of Section 22.8.

       2.       Article II of the Plan is hereby amended, effective January 1,
2009, except as otherwise specifically provided therein to the contrary, to read
as follows:

ARTICLE II

ELIGIBILITY OF EMPLOYEES

       Sec. 2.1  Eligibility.  Except as provided in this Article II to the
contrary, each Employee who was eligible to participate in either or both the
401(k) feature of the Plan and the profit sharing feature of the Plan on
December 31, 2008 shall continue to be eligible to participate in that feature
or those features of the Plan, as applicable, as of January 1, 2009. Each other
Employee (i) shall be eligible to become a Participant in the 401(k) feature of
the Plan as provided in Section 2.2 on the 401(k) Entry Date which coincides
with or which next follows the date upon which he shall have both attained age
18 and completed a one-month Period of Service, and (ii) who is employed or is
reemployed (without having previously satisfied the then-applicable service
requirement of this Section 2.1 for the profit sharing feature of the Plan) by
an Employer after December 31, 2008, shall be eligible to participate in the
profit sharing feature of the Plan (subject to the allocation requirements of
Section 7.4) on the Profit Sharing Entry Date which coincides with or which next
follows the date upon which he shall have both attained age 18 and completed at
least 90 days of employment with the Employer; provided, in each case, the
Employee is employed by an Employer on the applicable Entry Date in a class of
employment eligible for participation in the Plan.

       Sec. 2.2  Election to Participate.  An Employee who is eligible to become
a Participant in the 401(k) feature of the Plan may do so by either (i)
completing and timely returning the enrollment forms provided by the
Administrator for that purpose or (ii) if allowed by the Administrator, timely
giving an Interactive Electronic Communication, prior to the 401(k) Entry Date
as of which he becomes eligible to commence participation in the 401(k) feature
of the Plan, including forms or, if permitted, Interactive Electronic
Communication, which (i) designate a Salary Reduction Contribution rate and
authorize an Employer to reduce his Annual Compensation as provided in Section
3.1, (ii) designate a Beneficiary, and (iii) elect the Investment Funds to which
his contributions are to be allocated. If an Employee does not elect to become a
Participant in the 401(k) feature of the Plan when he first becomes eligible, he
may thereafter elect to become a Participant in the 401(k) feature of the Plan
as of any subsequent payroll period with respect to which he continues to be
employed by an Employer in a class of employment eligible for participation in
the Plan by either (i) completing such forms and timely returning them to the
Administrator, or (ii) if allowed by the Administrator, timely giving an
Interactive Electronic Communication.


6



--------------------------------------------------------------------------------







       An eligible Employee's participation in the 401(k) feature of the Plan
shall commence on the 401(k) Entry Date or any subsequent payroll period with
respect to which the Administrator timely receives his enrollment forms or, if
applicable, he timely gives his Interactive Electronic Communication, in
accordance with the provisions of this Section 2.2 and Section 3.1 and shall
continue in effect until amended or terminated. For purposes of the Plan, an
Employee's enrollment forms shall be considered to have been timely received by
the Administrator or to have been timely given by Interactive Electronic
Communication with respect to his 401(k) Entry Date or subsequent payroll period
if the forms are received by the Administrator, or the Interactive Electronic
Communication is given by the Employee, prior to that 401(k) Entry Date or the
end of that subsequent payroll period and the Administrator determines, in its
sole and absolute discretion, that it is administratively practicable to process
his enrollment prior to that 401(k) Entry Date or the end of that subsequent
payroll period. If the Administrator determines that it is not administratively
practicable to process an Employee's enrollment prior to his 401(k) Entry Date
or the end of a particular payroll period, his enrollment shall be effective as
of the next succeeding payroll period. By signing such enrollment forms or, if
allowed by the Administrator, by giving the enrollment forms by an Interactive
Electronic Communication, the Employee agrees to be bound by all the terms and
conditions of the Plan as then in effect or as thereafter amended.

       Sec. 2.3  Eligibility upon Reemployment.  Notwithstanding Section 2.1,
each Employee who is not employed by an Employer in a class of employment
eligible for participation on the Entry Date on which he would have been
eligible to become a Participant in the Plan with respect to either the 401(k)
feature or the profit sharing feature of the Plan, shall be eligible to become a
Participant hereunder in that feature as of the first Entry Date for that
feature following the date on which he resumes employment as an Employee with an
Employer in a class of employment eligible for participation and either (i)
timely submits his enrollment forms to the Administrator or (ii) if allowed by
the Administrator, timely gives an Interactive Electronic Communication. The
Administrator shall determine whether an Employee timely submitted his forms or,
if applicable, timely gave an Interactive Electronic Communication, in
accordance with the guidelines specified in Section 2.2.

       Sec. 2.4  Reemployment of Participant.  Except as provided in this
Section, if the employment of a Participant terminates for any reason and he
subsequently is reemployed as an Employee by an Employer in a class of
employment eligible for participation, he shall be eligible to become a
Participant as of the 401(k) Entry Date following the date he resumes employment
as an Employee with an Employer and continues to be employed in a class of
employment eligible for participation and either (i) timely submits his
enrollment forms to the Administrator or (ii) if allowed by the Administrator,
timely gives an Interactive Electronic Communication; provided that if the
Participant had satisfied the eligibility requirements under Section 2.1 to
participate in the 401(k) feature of the Plan but not the profit sharing feature
of the Plan as of the date his employment terminated, he shall not be eligible
to participate in the profit sharing feature of the Plan until he satisfies the
eligibility requirements of Section 2.1 that are applicable to the profit
sharing feature of the Plan. The Administrator shall determine whether an
Employee timely submitted his forms or, if applicable, timely gave an
Interactive Electronic Communication, in accordance with the guidelines
specified in Section 2.2.


7



--------------------------------------------------------------------------------







       Sec. 2.5  Cessation of Participation.  A Participant shall immediately
cease to be eligible for any further Matching Contributions to the Plan upon the
occurrence of either of the following events:

       (a)  termination of his salary reduction agreement established pursuant
to Section 3.1; or

       (b)  termination of his status as an Employee with all Employers for any
reason.

If a Participant is included on December 31, 2008 in, or is subsequently
transferred to, a class of employment not eligible for participation in the Plan
but continues to be employed by an Affiliated Company, no further contributions
to the Trust Fund shall be made by or on behalf of the Participant under the
Plan with respect to periods on and after December 31, 2008 or the date of
subsequent transfer, or such other earlier period specified in Section 2.9. Any
Participant described in the preceding sentence may recommence his participation
in the features of the Plan for which he was eligible on December 31, 2008 or at
the time of the subsequent transfer to an ineligible class of employment if he
is transferred back to an eligible class of employment and new enrollment forms
are executed or, if allowed by the Administrator, an Interactive Electronic
Communication is given, in accordance with Section 3.1. During the period of his
employment in a class of employment not eligible for participation in the Plan,
the Participant shall continue to (i) vest in his Employer Account, (ii) be
eligible for withdrawals (subject to the requirements of Section 15.5), (iii) be
permitted to transfer his Individual Account among the Investment Funds in
accordance with the provisions of Section 22.8, and (iv) be permitted to change
Beneficiaries in accordance with the provisions of the Plan.

       Sec. 2.6  Exclusion of Employees Covered by Collective
Bargaining.  Notwithstanding Section 2.1, an Employee covered by a collective
bargaining agreement between an Employer and a collective bargaining
representative certified under the Labor Management Relations Act who is
otherwise eligible to become a Participant under this Article II shall be
considered to be employed in an ineligible class of employment and excluded from
eligibility to participate in the Plan if retirement benefits were the subject
of good faith bargaining between the Employee's representative and the Employer
and if the agreement does not require the Employer to include such Employee in
the Plan. An Employee who is a Participant in the Plan when he is excluded under
the provisions of this Section 2.6 shall cease active participation in the Plan
on the effective date of that collective bargaining agreement and shall not
participate in Employer contributions while a member of the ineligible class,
but shall not be considered to have terminated employment.


8



--------------------------------------------------------------------------------







       Sec. 2.7  Exclusion of Certain Employees who are Non-U.S.
Taxpayers.  Notwithstanding Section 2.1, an Employee who is otherwise eligible
to become or continue to be a Participant under this Article II shall be
considered to be employed in an ineligible class of employment and excluded from
eligibility to participate in the Plan if the Employee (i) is included on
January 1, 2009 in, or subsequently transferred to, a class of employment
eligible to participate on such date in the Ensco Multinational Savings Plan, or
(ii) would be described in clause (i) of this sentence but for the fact that he
is not employed and working outside the country of his permanent residence. An
Employee who is a Participant in the Plan when he is excluded under the
provisions of this Section 2.7 shall cease active participation in the Plan on
the effective date of his inclusion in that ineligible class of employment and
shall not participate in Employer contributions while employed in that
ineligible class of employment, but shall not be considered to have terminated
employment.

       Sec. 2.8  Eligibility Upon Entry or Reentry into an Eligible Class of
Employees.  In the event a Participant is excluded because he is no longer a
member of an eligible class of Employees as specified in this Article II, such
Employee shall be eligible to become a Participant immediately upon his return
to employment as an Employee of an Employer in an eligible class of Employees.
In the event that an Employee who is not a former Participant in the Plan
becomes a member of the eligible class, such Employee shall be eligible to
become a Participant immediately if such Employee has satisfied the eligibility
requirements of Section 2.1 and would have previously been eligible to become a
Participant had he been in the eligible class.

       Sec. 2.9  Exclusion of Certain Employees from the Profit Sharing Feature
of the Plan.  Notwithstanding the foregoing provisions of this Article II and
any other provision of the Plan, (i) effective as of January 1, 2007, Carl F.
Thorne shall be excluded from participation in the profit sharing feature of the
Plan and the allocation of Employer profit sharing contributions, if any, under
Section 7.4 (as well as the forfeitures, if any, that may become allocable under
Section 7.4 along with such profit sharing contributions) that are made pursuant
to Section 3.3 for any Year beginning on or after January 1, 2007, and (ii)
effective as of January 1, 2008, all Participants and Employees of the Company
and Affiliated Companies, including those Employees who are included on December
31, 2008 in, or subsequently transferred to, a class of employees not eligible
for participation in the Plan and, as a result shall cease to be a Participant
for purposes of certain provisions of the Plan as specified in Section 2.5,
shall be excluded from participation in the profit sharing feature of the Plan
and the allocation of Employer profit sharing contributions, if any, under
Section 7.4 (as well as the forfeitures, if any, that may become allocable under
Section 7.4 along with such profit sharing contributions) that are made pursuant
to Section 3.3 for the Year beginning January 1, 2008 and for any Year beginning
on or after January 1, 2009 with respect to which the Employee does not satisfy
the allocation requirements of Section 7.4, including because he is employed in
an ineligible class of employment on the last day of the Year.


9



--------------------------------------------------------------------------------







       3.       Section 3.1(b)(iv) of the Plan is hereby amended, effective
January 1, 2009, to read as follows:
 

  (iv)     Transfer to Ineligible Employment or Termination of Employment.  A
Participant's salary reduction election shall terminate automatically if the
Participant (A) is included on December 31, 2008, in, or is subsequently
transferred to, a class of employment not eligible for participation in the
Plan, or (B) if his employment as an Employee with all Employers terminates.
Upon return of the Participant to an eligible class of employment as an Employee
with an Employer, the Participant shall be permitted to execute a new salary
reduction agreement or, if allowed, give an Interactive Electronic
Communication, and resume having contributions made to the Trust Fund on his
behalf under Section 3.1(a); provided that the effective date of the new salary
reduction agreement shall be no earlier than the later of (A) the first day of
the first payroll period during which the new salary reduction agreement is
timely received in executed form by the Administrator or, if applicable, an
Interactive Electronic Communication is timely given, or (B) the date the
Participant resumes eligible employment as an Employee with an Employer.
Transfers of Participants to different payroll systems among the Employers shall
be administered by procedures established by the Administrator.


       4.       Section 3.2 of the Plan is hereby amended, effective January 1,
2008, to read as follows:

       Sec. 3.2  Employer Matching Contributions.  For each payroll period, an
Employer may contribute hereunder as a Matching Contribution an amount equal to
a stated dollar amount or a stated percentage of the Salary Reduction
Contributions, if any, made for such payroll period on behalf of each
Participant entitled to an allocation under Section 7.3; provided that the
Salary Reduction Contributions made on behalf of each Participant for a payroll
period for which an Employer shall make a Matching Contribution shall be
considered only to the extent that it does not exceed 6% of the portion of the
Participant's Annual Compensation paid during such payroll period, unless the
governing body of the Company determines otherwise. If, as of the last day of
any Year, the Administrator determines that a Participant did not receive the
amount of Matching Contributions to which such Participant was entitled for the
Year based on his Salary Reduction Contributions made during the Year and his
Annual Compensation for the Year, his Employer shall make an additional Matching
Contribution on behalf of such Participant in an amount necessary to provide the
Participant with the Matching Contribution to which he is entitled for such
Year. The Matching Contributions for a Year shall be determined by the governing
body of the Company in its sole and absolute discretion; provided that the
Administrator reserves the right to impose limits from time to time on the
Matching Contributions that can be made by any Employer to the extent necessary
to meet the limitations and restrictions of Article V. Matching Contributions
made pursuant to this Section 3.2 shall be subject to the limitations and
restrictions of Article V. The Matching Contributions, if any, made pursuant to
this Section 3.2 shall be reduced by the forfeitures for such Year under
Articles IV, V, XIV and XV that are designated under Section 14.5 by the Company
to be applied to reduce the Matching Contributions for the Year and such
forfeitures shall be allocated as provided in Section 7.3 in lieu of such
contributions. If additional Salary Reduction Contributions are made on behalf
of a Participant pursuant to Section 3.1(c), the Employer shall make the same
Matching Contribution pursuant to this Section 3.2 for that Participant which
would have been made with respect to such Salary Reduction Contributions if
those Salary Reduction Contributions had actually been made on behalf of that
Participant during that period of qualified military service.


10



--------------------------------------------------------------------------------







       5.       Section 7.4 of the Plan is hereby amended, effective January 1,
2008, to read as follows:

       Section 7.4  Allocation of Employer Profit Sharing Contributions Made
Under Section 3.3 and Certain Forfeitures.  As of the last day of each Year, but
after adjustment of the Individual Accounts as provided in Section 9.2, the
Administrator shall direct the Recordkeeper to allocate the profit sharing
contribution of the Employer, if any, made pursuant to Section 3.3 and certain
forfeitures under Articles IV, V, XIV and XV, subject to the application of
Section 14.5, for the Year and shall credit the same to the Employer Accounts of
all Participants in the Plan who either (i) had their service with the Employer
terminated by reason of death, retirement on or after Normal Retirement Age or
Disability during the Year, or (ii) were in the service of the Employer on the
last day of the Year, as follows:
 

  Each such Participant shall be entitled to have his Employer Account credited
with that proportion of the Employer's profit sharing contribution made pursuant
to Section 3.3 and the forfeitures, if any, which were designated under Section
14.5 by the Company for allocation pursuant to this Section 7.4 for such Year
which his Annual Compensation for such Year shall bear to the aggregate Annual
Compensation for that Year of all Participants entitled to share in such
allocation;


provided, however, effective January 1, 2008, all Participants and Employees of
the Company and Affiliated Companies, including those Employees who are included
on December 31, 2008 in, or subsequently transferred to, a class of employees
not eligible for participation in the Plan and, as a result shall cease to be a
Participant for purposes of certain provisions of the Plan as specified in
Section 2.5, shall be excluded from participation in the profit sharing feature
of the Plan and the allocation of Employer profit sharing contributions, if any,
under this Section 7.4 (as well as the forfeitures, if any, that may become
allocable under Section 7.4 along with such profit sharing contributions) that
are made pursuant to Section 3.3 for the Year beginning January 1, 2008 and for
any Year beginning on or after January 1, 2009 with respect to which the
Employee does not satisfy the allocation requirements of this Section 7.4,
including because he is employed in an ineligible class of employment on the
last day of the Year.

For purposes of this Section 7.4, while a Participant is in qualified military
service (within the meaning of chapter 43 of title 38, United States Code), he
shall be considered to be in the service of the Employer and to receive Annual
Compensation during any such period of qualified military service in an amount
equal to the Annual Compensation he would have received during such period if he
were not in such service, determined based on the rate of pay he would have
received from the Employer but for the absence during the period of such
service; provided, however, if the Annual Compensation the Participant would
have received during such period is not reasonably certain, the Participant's
average Annual Compensation from the Employer during the 12-month period
immediately preceding the qualified military service (or, if shorter, the period
of employment immediately preceding the qualified military service) shall be
used.


11



--------------------------------------------------------------------------------







       IN WITNESS WHEREOF, the Company, acting by and through its duly
authorized officers, has caused this Amendment No. 13 to be executed on the date
first above written.

  ENSCO INTERNATIONAL INCORPORATED



By:       /s/ Cary A. Moomjian, Jr.                         
Cary A. Moomjian, Jr.
Vice President






12



--------------------------------------------------------------------------------

